                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

KARL J. BOCK,

                       Plaintiff,                                      8:18CV586

        vs.
                                                             ORDER TO SHOW CAUSE
JASON M. SWARD, and KLLM
TRANSPORT SERVICES, LLC, a Texas
limited liability company;

                       Defendants.

       The records of the Court show that on December 20, 2018, a letter (Filing No. 3) was sent
to the following attorney(s) from the Office of the Clerk directing that they obtain admittance to
practice in this district and register for the Case Management/Electronic Case Filing System
(“System”):
                                      Cory R. Wilson
                           ERICKSON, SEDERSTROM LAW FIRM
                           10330 Regency Parkway Drive, Suite 100
                                     Omaha, NE 68114

       IT IS ORDERED that on or before January 18, 2019, the attorney(s) listed above shall
either comply with the request set forth in the letter from the Clerk of the Court or show cause by
written affidavit why they cannot comply with the rules of the Court. Failure to comply with this
Order will result in Cory R. Wilson being removed as counsel of record.


       Dated this 7th day of January, 2019.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
